 4:19-cr-03015-JMG-CRZ Doc # 105 Filed: 02/08/21 Page 1 of 4 - Page ID # 1020




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:19-CR-3015

vs.
                                                          ORDER
STEVEN G. PETERSON,

                   Defendant.



      The defendant has filed a pro se motion for compassionate release (filing
104) pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment based upon "extraordinary and compelling reasons." On its
initial review of the defendant's motion, the Court finds that the defendant has
at least a colorable claim under § 3582(c)(1)(A), and that appointment of
counsel would help the Court determine whether the defendant merits relief
under that section. Accordingly,


      IT IS ORDERED:


      1.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether there are extraordinary and
            compelling reasons to reduce the defendant's term of
            imprisonment.
4:19-cr-03015-JMG-CRZ Doc # 105 Filed: 02/08/21 Page 2 of 4 - Page ID # 1021




    2.    In the event the Federal Public Defender should decline this
          appointment because of a conflict of interest or on the basis
          of the Amended Criminal Justice Act Plan, the Federal
          Public Defender shall provide the Court with a draft
          appointment order (CJA Form 20) bearing the name and
          other identifying information of the CJA Panel attorney
          identified in accordance with the Amended Criminal Justice
          Act Plan for this district.


    3.    The Federal Public Defender shall promptly file any
          supplementary briefing or evidence necessary to the Court's
          disposition of the motion. If upon his review the Federal
          Public Defender should conclude that the defendant's motion
          is frivolous, the Federal Public Defender may move to
          withdraw as counsel.


    4.    The Office of U.S. Probation and Pretrial Services is
          authorized to disclose Presentence Investigation Reports
          and materials obtained from the Bureau of Prisons,
          including medical records, to the Federal Public Defender
          and the United States Attorney for the purpose of evaluating
          the defendant's motion. The Federal Public Defender shall
          provide the Presentence Investigation Report to any
          subsequently appointed or retained counsel. In accordance
          with the policy of the Federal Bureau of Prisons, no
          Presentence Investigation Report shall be provided to
          inmates.




                                        -2-
4:19-cr-03015-JMG-CRZ Doc # 105 Filed: 02/08/21 Page 3 of 4 - Page ID # 1022




    5.    The Office of U.S. Probation and Pretrial Services shall
          promptly conduct a compassionate release investigation,
          prioritizing the collection of medical records relevant to the
          defendant's claim.


    6.    The Office of U.S. Probation and Pretrial Services shall, as
          soon as the defendant's medical records are obtained, file
          those records as sealed documents in this case, and provide
          copies to counsel for the parties. The compassionate release
          investigation report shall, when complete, be filed as a
          restricted document in this case, and be provided to counsel
          for the parties.


    7.    The government shall respond to the defendant's motion for
          compassionate release within 14 days after the filing of the
          compassionate release investigation report. The defendant
          may file a reply brief within 7 days after the government's
          response is filed, at which time the matter is submitted.


    8.    The Clerk of the Court shall set a case management deadline
          for March 10, 2021 with the following docket text: Check for
          medical records and compassionate release investigation
          report.


    9.    The Clerk of the Court shall provide a copy of this order to
          Supervising U.S. Probation Officer Aaron Kurtenbach.




                                    -3-
4:19-cr-03015-JMG-CRZ Doc # 105 Filed: 02/08/21 Page 4 of 4 - Page ID # 1023




    Dated this 8th day of February, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
